Citation Nr: 1627626	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder prior to May 17, 2010, and higher than 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a July 2011 rating decision, the Veteran's PTSD rating was increased to 70 percent effective May 17, 2010.  Then in an October 2013 rating decision, the Veteran's PTSD rating was increased to 50 percent effective from December 15, 2000, to May 17, 2010.  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, despite these increases, the issue of an increased initial rating for PTSD remains on appeal.  The issue has been recharacterized on the title page to reflect the current staged evaluation.

In March 2014, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the time of his July 2009 application for TDIU, the Veteran reported that he had been disabled since 1999 and listed no employers in the prior five years.  This corresponds with the June 1999 Social Security Administration (SSA) disability determination and transmittal.  Nevertheless, the Veteran's treatment records suggest that he has worked during at least part of the appeals period.  Specifically, a November 2008 VA treatment record notes that the Veteran's report that he worked for the American Ghost Society as a paranormal investigator.  A November 2010 neurology consult also notes the Veteran's report that he worked as a ghost hunter, encountering four ghosts during his career, and that he had published a book on this.  The Board takes judicial notice of the existence of a book with this title written by an author with this Veteran's last name and date of birth.  In this way, the record suggests that the Veteran has been employed as a paranormal investigator and author during the appeals period.  As such, the Veteran's employment history does not appear to be accurately reflected in the record and more information is needed.

Specifically, the record does not show the dates of the Veteran's employment as a paranormal investigator or his income related to this work or to his work as an author.  This is necessary to determine whether this work constituted substantially gainful employment during any or all of the appeals period.  If these records instead show that this was marginal employment wherein the Veteran's earned annual income did not exceed the poverty threshold for one person or this employment was in a protected environment, it would not be a bar to an award of TDIU.

Once the nature and duration of this employment is established, a medical opinion is necessary to determine the impact of the Veteran's service connected disabilities on his ability to work.  As this medical opinion would focus in large part on the current state of his PTSD, the issue of a higher initial rating for PTSD is likewise remanded.  The Board notes that prior attempts to schedule the Veteran for a PTSD examination have been unsuccessful.  The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is advised that he has an obligation to assist VA in the development of his claims, and that failure to do so may result in an adverse decision.

Accordingly, the case is REMANDED for the following action:

1.  Request additional information from the Veteran regarding his claim for TDIU.  Specifically, he is asked to provide details of his employment as a paranormal investigator and author.  These details should include the dates of this employment and his associated annual income.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a psychiatric examination by an appropriate professional to determine the current severity of his PTSD.  The entire claim file, to include electronic files, should be reviewed by the examiner.

(a)  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail in a manner that is responsive to the rating criteria.

(b) In particular, the examiner should elicit information from the Veteran regarding the nature of his current/recent employment as a paranormal investigator and author.  The examiner must describe the impact of the Veteran's psychiatric disorder on his occupational functioning.

A complete rationale should be provided for any opinion offered.

3.  Then, readjudicate the claims, to include consideration of extraschedular ratings.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

